Per Curiam.

In this case the evidence is not upon the record, nor does an exception to any ruing of the Court appear to have been taken, nor was there a motion for a new trial made, or any other statutory mode pursued by which to bring the case properly before this Court, so that we could pass upon the questions attempted to be presented for our decision. 9 Ind. R. 366.—Id. 356.—Id. 286.—Id. 182, 181, 180.—2 R. S. pp. 115, 116.—Jolly v. The Terre Haute Drawbridge Co., 9 Ind. R. 417, 421.—8 id. 96.—Id. 244.—Id. 452.—Id. 451.—Id. 462.
The judgment is affirmed with costs.